[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               AUG 22, 2007
                               No. 06-16628                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 06-00190-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

LEONEL RENTERIA-CUERO,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 22, 2007)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Alec Fitzgerald Hall, appointed counsel for Leonel Renteria-Cuero in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no issues of merit,

counsel’s motion to withdraw is GRANTED, and Renteria-Cuero’s convictions

and sentences are AFFIRMED.




                                           2